Mr. Justice CLARK
(concurring):
I concur but wish to comment on the holding that we are bound here by the 1972 order in the Kisley case which was dismissed by the Supreme Court for want of a substantial federal question. The Supreme Court’s statements in Hicks v. Miranda, 422 U.S. 332, 95 S.Ct. 2281, 45 L.Ed.2d 223 (1975), to the effect that such dismissals are decisions “on the merits”, seem to me to fly in the face of the long-established practice of the Court at least during the eighteen Terms in which I sat. During that time, appeals from state court decisions received treatment similar to that accorded petitions for certiorari and were given about the same precedential weight. An unquestioning application of the Hicks rule can lead to nothing but mischief and place an unnecessary restraining hand on the progress of federal constitutional adjudication.
Here, for example, the other members of the panel thought, as did I, that there was a substantial federal question presented by this case. The question deserves elaboration. That is foreclosed by Hicks’ holding that we must accept the Kisley dismissal as binding. Yet I cannot believe that the Court in 1972 gave such serious consideration to the merits of that case as to justify the precedential value now assigned to it.